Exhibit 10.1

 

ENBRIDGE EMPLOYEE SERVICES, INC.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

BETWEEN

 

ENBRIDGE EMPLOYEE SERVICES, INC.

- and -

WILLIAM T. YARDLEY

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND INTERPRETATION

1

 

 

 

1.1

Definitions

1

 

 

ARTICLE 2 EMPLOYMENT

6

 

 

 

2.1

Position, Duties and Responsibilities of Executive

6

2.2

Term of Agreement

7

2.3

Termination of Agreement upon Disability of Executive

8

2.4

Termination of Agreement by the Corporation for Cause

8

2.5

Termination of Employment by the Corporation or the Executive for Other Reason

8

2.6

Release Agreement

11

 

 

ARTICLE 3 CONFIDENTIAL INFORMATION AND RESTRICTIVE COVENANTS

11

 

 

 

3.1

Access to Confidential Information and Specialized Training

11

3.2

Agreement Not to Use or Disclose Confidential Information

12

3.3

Duty to Return Company Documents and Property

12

3.4

Non-Solicitation Restriction

13

3.5

No-Recruitment Restriction

13

3.6

Reformation

13

3.7

No Previous Restrictive Agreements

14

3.8

Remedies

14

3.9

No Disparaging Comments

14

3.10

Company Documents and Property

15

3.11

Legal Fees and Expenses

15

 

 

ARTICLE 4 GENERAL PROVISIONS

16

 

 

 

4.1

Matters Relating to Section 409A of the Code

16

4.2

Withholdings; Right of Offset

17

4.3

Nonalienation

17

4.4

Successors and Assigns

17

4.5

Notice

18

 

i

--------------------------------------------------------------------------------


 

4.6

Severability

18

4.7

No Third Party Beneficiaries

19

4.8

Waiver of Breach

19

4.9

Survival of Certain Provisions

19

4.10

Entire Agreement; Amendment and Termination

19

4.11

Interpretive Matters

19

4.12

Governing Law; Jurisdiction

20

4.13

Executive Acknowledgment

20

4.14

Counterparts

21

 

 

SCHEDULE A

A-1

 

ii

--------------------------------------------------------------------------------


 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made effective as of July 25, 2018 (the
“Effective Date”), by and between: ENBRIDGE EMPLOYEE SERVICES, INC. (hereinafter
called the “Corporation” or the “Company”) and William T. Yardley (hereinafter
called the “Executive”).

 

WHEREAS:

 

(a)                                 Executive is an executive of the Corporation
who is considered by the Board of Directors of the Corporation and by Enbridge
Inc. to be a valued employee of the Corporation who has acquired outstanding and
special skills and abilities and an extensive background in and knowledge of the
Corporation’s business and the industry in which it is engaged; and

 

(b)                                 the Board of Directors recognizes that it is
essential, in the best interests of the Corporation, that the Corporation retain
the continuing dedication of the Executive to his office and employment and that
this can best be accomplished if the personal uncertainty facing the Executive
in the event of a Corporation initiated termination of employment of the
Executive is alleviated;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained, it is hereby agreed as set forth below.

 

ARTICLE 1
DEFINITIONS AND INTERPRETATION

 

1.1                                                                              
Definitions.  In addition to the terms defined in the text hereof, terms with
initial capital letters as used herein have the meanings assigned to them below
for all purposes of this Agreement, unless the context reasonably requires a
broader, narrower or different meaning.

 

(a)                                 “Affiliate” a Person shall be deemed to be
an Affiliate of another Person if one of them is controlled by the other or both
are controlled by the same Person, and if two Persons are Affiliates of the same
Person at the same time they are deemed to be Affiliates of each other,
including, without limitation, Enbridge Inc. is an Affiliate of the Corporation.

 

(b)                                 “Annual Compensation” means the sum of the
Annual Salary and the Annual Incentive Bonus.

 

(c)                                  “Annual Incentive Bonus” means the annual
incentive bonus of the Executive under the Corporation’s short term incentive
plan.

 

(d)                                 “Annual Salary” means the annual salary of
the Executive established by the HRCC and payable by the Corporation or its
Affiliates, determined as at the end of the month immediately preceding the
month in which the termination of employment occurs and if at the relevant time
an annual salary level has not been established, it shall be calculated by
multiplying by 12 the monthly salary of the

 

                 Executive’s initials

 

--------------------------------------------------------------------------------


 

Executive in effect for the month preceding the month containing the Termination
Date pursuant to Article 2.

 

(e)                                  “Board” or “Board of Directors” means the
then-current Board of Directors of the Corporation.

 

(f)                                   “Business Day” means any Monday through
Friday, excluding any such day on which banks are authorized to be closed in
Texas.

 

(g)                                  “Cause” means any of the following: 
(a) material dishonesty, including without limitation by engaging in any act
involving fraud, conversion, misappropriation or embezzlement (other than
non-recurring acts involving de minimis sums), which is not the result of an
inadvertent or innocent mistake, of Executive with respect to the Company or any
Affiliate; (b) willful misfeasance or nonfeasance of any duty by Executive under
this Agreement that has the effect of injuring the reputation, business, or
business relationships of the Company or any Affiliate, or any of their
respective officers, directors, or employees; (c) violation by Executive of any
term of this Agreement or any other material agreement between Executive and the
Company in any material respect; (d) conviction of Executive of (i) any felony,
(ii) any other crime involving moral turpitude, or (iii) any other crime (other
than a vehicular offense) which could reflect, in some material fashion,
unfavorably upon the Company or any Affiliate; or (e) Executive’s (i) failure to
perform any of his material fiduciary duties to the Company or any Affiliate,
(ii) failure to make full disclosure to the Company of any business opportunity
pertaining to the business of the Company or an Affiliate of which he has direct
knowledge, (iii) taking any action which he knows, or should have known, does
not comply with the law as applicable to his employment including, without
limitation, the United States Foreign Corrupt Practices Act; or (f) failure to
follow the lawful written instructions of the Company’s Chairman of the Board,
its Board of Directors, or its Compensation Committee, with respect to any
material matter, provided that such instructions were within the scope of the
duties and not in violation of this Agreement.  Before the Company can terminate
Executive for Cause pursuant to clause (a), (b), (c), (e) or (f) above, the
Board of Directors shall give Executive written Notice of any alleged violation
of said provision.  In each case, only after receipt of Notice which
specifically identifies the manner and sets forth specific facts, circumstances
and examples of which the Board of Directors believes that Executive has
breached this Agreement and his continued willful failure to cure such breach or
nonperformance to the satisfaction of the Company within the time period set by
the Board of Directors, but in no event less than ten (10) Business Days after
Executive’s receipt of such Notice.

 

For purposes of this definition, no act or failure to act on Executive’s part
shall be deemed “willful” unless it is done or omitted by Executive without his
reasonable belief that such action or omission was in the best interest of the
Company or an Affiliate (assuming disclosure of the pertinent facts, any action
or omission by Executive after consultation with, and in accordance with the
advice of, legal

 

                 Executive’s initials

 

2

--------------------------------------------------------------------------------


 

counsel reasonably acceptable to the Company shall be deemed to have been taken
in good faith and to not be “willful” for purposes of this Agreement).

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended, or its successor.  References herein to any Section of the
Code shall include any successor provisions of the Code.

 

(i)                                     “Confidential Information” means any
information or material known to, or used by or for, the Company or an Affiliate
(whether or not owned or developed by the Company or an Affiliate and whether or
not developed by Executive) that is not generally known by other Persons in the
Business.  For all purposes of the Agreement, Confidential Information includes,
but is not limited to, the following: all trade secrets of the Company or an
Affiliate; all non-public information that the Company or an Affiliate has
marked as confidential or has otherwise described to Executive (either in
writing or orally) as confidential; all non-public information concerning the
Company’s or Affiliate’s products, services, prospective products or services,
research, designs, prices, costs, marketing plans, marketing techniques,
studies, test data, suppliers and contracts; all business records and plans; all
personnel files; all financial information of or concerning the Company or an
Affiliate; all information relating to the Company’s operating system software,
application software, software and system methodology, hardware platforms,
technical information, inventions, computer programs and listings, source codes,
object codes, copyrights and other intellectual property; all technical
specifications; any proprietary information belonging to the Company or an
Affiliate; all computer hardware or software manuals of the Company or an
Affiliate; all Company or Affiliate training or instruction manuals; all Company
or Affiliate electronic data; and all computer system passwords and user codes. 
The Executive understands and agrees that the above list is not exhaustive, and
that Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

(j)                                    “Defined Benefit Pension Plan” means the
Corporation’s defined benefit pension plan, entitled “Enbridge Employee
Services, Inc. Employees’ Pension Plan”, as amended or replaced from time to
time in accordance with the terms of such pension plan.

 

(k)                                 “Disability” shall mean that Executive is
entitled to receive long term disability (“LTD”) income benefits under the LTD
plan or policy maintained by the Company or an Affiliate that covers Executive. 
If, for any reason, Executive is not covered under such LTD plan or policy, then
“Disability” shall mean a “permanent and total disability” as defined in Code
Section 22(e)(3) and Treasury regulations thereunder.  Evidence of such
Disability shall be certified by a physician acceptable to both the Company and
Executive.  In the event that the

 

                 Executive’s initials

 

3

--------------------------------------------------------------------------------


 

Parties are not able to agree on the choice of a physician, each shall select
one physician who, in turn, shall select a third physician to render such
certification.  All costs relating to the determination of whether Executive has
incurred a Disability shall be paid by the Company.  Executive agrees to submit
to any examinations that are reasonably required by the attending physician or
other healthcare service providers to determine whether he has a Disability.

 

(l)                                     “Dispute” means any dispute,
disagreement, controversy, claim, or cause of action arising in connection with
or relating to this Agreement or Executive’s employment or termination of
employment hereunder, or the validity, interpretation, performance, breach,
modification or termination of this Agreement.

 

(m)                             “Employment Period” means the entire period from
February 27, 2017 through the date of Executive’s Termination Date, for whatever
reason.

 

(n)                                 “Good Reason” means, with respect to
Executive, the occurrence of any one or more of the following events which first
occurs during the Employment Period, except as a result of actions taken in
connection with termination of Executive’s employment for Cause or Disability,
and without Executive’s specific written consent:

 

(i)                                     a material decrease in the reporting
relationships of the Executive, excluding a change whereby the Executive ceases
to directly report to the most senior executive officer of the Corporation (as
of the date hereof, the President and Chief Executive Officer) and of its
control person, if any, and directly reports to another senior executive officer
of the Corporation or of its control person, if any, provided the Executive
remains a member of the most senior formal groups or committees (as of the
effective date hereof its Executive Leadership Team) involved in corporate
stewardship of the Corporation and of its control person, if any;

 

(ii)                                  a material decrease in the Executive’s
title, position, responsibilities or powers;

 

(iii)                               a reduction in the Annual Salary (excluding
the Annual Incentive Bonus) of the Executive;

 

(iv)                              a reduction in the value of the Executive’s
pension benefits (including without limiting the generality of the forgoing
except for a reduction that affects other similarly situated employees in the
Defined Benefit Pension Plan or the Supplemental Benefit Pension Plan);

 

(v)                                 a material reduction in the value of the
Executive’s other employee benefits, plans and programs, other than a reduction
in the value of the Executive’s Annual Incentive Bonus as a result of the normal
application of the performance criteria under the Annual Incentive Bonus; or

 

                 Executive’s initials

 

4

--------------------------------------------------------------------------------


 

(vi)                              the relocation of Executive’s principal place
of employment by more than 35 miles on or before February 27, 2019.

 

Notwithstanding the foregoing definition of “Good Reason”, Executive cannot
terminate his employment under the Agreement with Good Reason unless Executive
(1) first provides written Notice to the Company’s Chief Executive Officer or
Board of Directors of the event (or events) that Executive believes constitutes
a Good Reason event (above) within one hundred eighty (180) days from the date
that the Executive first knew or should have known of such event, and
(2) provides the Company with at least 30 Business Days to cure, correct or
mitigate the Good Reason event so that it either (A) does not constitute a Good
Reason event hereunder or (B) Executive specifically agrees, in writing, that
after any such modification or accommodation by the Company, such event does not
constitute a Good Reason event hereunder.  For greater clarity, the said 30-day
notice may be given at any time up to the 150th day of the said 180-day period.

 

(o)                                 “Human Resources and Compensation Committee”
or “HRCC” means the committee of the Board of Directors of Enbridge Inc. from
time to time appointed to fix the remuneration of executives of the Corporation
or, if such committee has not been appointed, means the Board of Directors of
the Corporation.

 

(p)                                 “Notice” means a written communication
complying with Section 4.5 (“Notify” has the correlative meaning).

 

(q)                                 “Notice of Termination” means a written
Notice which (a) indicates the specific termination provision in the Agreement
that is being relied upon, (b) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, and
(c) if the Termination Date is other than the date of receipt of such Notice,
specifies the termination date (which date shall be not more than sixty (60)
days after the giving of such Notice).  Any termination of Executive by the
Company for Cause, or by Executive for Good Reason, shall be communicated by
Notice of Termination to the other Party.  The failure by Executive or the
Company, as applicable, to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of such Party, or preclude such Party from asserting, such fact
or circumstance in enforcing such Party’s rights.

 

(r)                                    “Party” means the Corporation or
Executive, and “Parties” means the Corporation and Executive.

 

(s)                                   “Pensionable Bonus” means the portion of
Annual Incentive Bonus which is used under the Defined Benefit Pension Plan and
the Supplemental Benefit Pension Plan to determine final or best average
earnings;

 

                 Executive’s initials

 

5

--------------------------------------------------------------------------------


 

(t)                                    “Person” means any individual, firm,
corporation, partnership, limited liability company, trust, or other entity,
including any successor (by merger or otherwise) of such entity.

 

(u)                                 “Release” means a release agreement, in such
form as is prepared and delivered by the Company to Executive.  The Release
shall not release any claim by or on behalf of Executive for any payment or
other benefit that is required under this Agreement prior to the receipt
thereof, except as may otherwise be agreed to by Executive.

 

(v)                                 “Retiring Allowance” shall have the meaning
set out in Section 2.5(b).

 

(w)                               “Specialized Training” includes the training
the Company provides to Executive that is unique to its business and enhances
Executive’s ability to perform his job duties effectively, which includes,
without limitation, orientation training, operation methods training, and
computer and systems training.

 

(x)                                 “Subsidiary” means a corporation or other
entity, whether incorporated or unincorporated, of which at least a majority of
the voting securities is owned, directly or indirectly, by the Company.

 

(y)                                 “Supplemental Benefit Pension Plan” means
the supplemental pension plan, entitled “The Enbridge Supplemental Pension Plan
for United Sates Employees” and dated January 1, 2005, as amended or replaced
from time to time in accordance with the terms of such supplemental plan.

 

(z)                                  “Termination Date” means the date on which
Executive’s employment terminates with the Company and all Affiliates. 
Notwithstanding anything herein to the contrary, the date on which a “separation
from service” under Code Section 409A is effective shall be the Termination Date
with respect to any payment or benefit to or on behalf of Executive that
constitutes deferred compensation that is subject to, and not exempt from or
excepted under, Code Section 409A.

 

ARTICLE 2
EMPLOYMENT

 

2.1                                                                              
Position, Duties and Responsibilities of Executive

 

The Executive shall have such responsibilities and powers as the Board of
Directors or the bylaws of the Corporation or its Affiliates, or the Executive’s
superiors, may from time to time prescribe and are currently contemplated by his
position as President, Gas Transmission & Midstream, or substantially equivalent
duties and responsibilities.  Except as may be authorized by the Board of
Directors of the Corporation, or by the Executive’s superiors from time to time,
the Executive shall devote the whole of his time to the Executive’s duties
hereunder and shall use his best efforts to promote the interests of the
Corporation and its Affiliates.

 

                 Executive’s initials

 

6

--------------------------------------------------------------------------------


 

The foregoing notwithstanding, the Parties recognize and agree that the
Executive may engage in passive personal investments (such as real estate
investments and rental properties) and other civic and charitable activities
(such as continued service on non-profit and/or educational boards) that do not
conflict with the business and affairs of the Company or interfere with the
Executive’s performance of his duties hereunder without the necessity of
obtaining the consent of the Board of Directors.  In this regard, the
Corporation agrees that the Executive may continue to serve on corporate, civic
or charitable boards of directors or committees listed on “Appendix A” to this
Agreement, subject to the Corporation’s right to give the Executive (at the sole
discretion of the Board of Directors or the Executive’s superiors) six months
advance notice of a decision to revoke this approval, and in such case the
Executive must remove himself within the six-month time period.

 

Further, the Executive may serve on other corporate, civic or charitable boards
of directors or committees only with prior written approval and at the sole
discretion of the Board of Directors or the Executive’s superiors (excluding any
which would create a conflict of interest or which are competitors of the
Corporation), subject to the Corporation’s right to give the Executive (at the
sole discretion of the Board of Directors of the Executive’s superiors) three
months advance notice of a decision to revoke this approval, and in such case
the Executive must remove himself within the three-month time period.

 

Executive acknowledges and agrees that he owes a fiduciary duty of loyalty,
fidelity, and allegiance to use his best efforts to act at all times in the best
interests of the Company and its Affiliates.  In keeping with these duties, the
Executive shall make full disclosure to the Company of all business
opportunities pertaining to the Company’s business, and he shall not appropriate
for the Executive’s own benefit any business opportunity concerning the subject
matter of this fiduciary relationship.

 

2.2                                                                              
Term of Agreement

 

The term of this Agreement shall commence on the Effective Date and shall
continue in effect to and including the earliest of:

 

(a)                                 the effective date of the retirement of the
Executive in accordance with the retirement policy established for senior
employees of the Corporation, as determined by the Corporation;

 

(b)                                 the Executive is terminated for Cause or the
effective date of his resignation other than pursuant to
Section 2.5(a)(ii) (Good Reason termination);

 

(c)                                  the death of the Executive; or

 

(d)                                 the effective date that the employment of
Executive is terminated for any other reason except pursuant to Section 2.2(a),
(b) or (c) above.

 

In the event of Executive’s termination pursuant to Section 2.2(a), (b) or (c),
he shall not be entitled to any separation benefits under Section 2.5.

 

                 Executive’s initials

 

7

--------------------------------------------------------------------------------


 

Upon termination of the Executive’s employment hereunder for any reason, the
Executive shall be deemed to have resigned from all positions that the Executive
holds as an officer or a member of any board of directors (or a committee
thereof) of the Company or any of its Affiliates.

 

2.3                                                                              
Termination of Agreement upon Disability of Executive

 

In the event of Executive’s Disability, the employment of Executive may be
terminated by the Corporation on 30 days’ prior written Notice to Executive.  In
the event of Executive’s termination for Disability, he shall be entitled to
receive the separation benefits under Section 2.5.

 

2.4                                                                              
Termination of Agreement by the Corporation for Cause

 

The Corporation may terminate Executive’s employment with the Company and its
Affiliates, at any time and without advance Notice to the Executive, for Cause.
In such event, the Corporation shall provide a Notice of Termination to
Executive.  In the event of Executive’s termination pursuant to this
Section 2.4, he shall not be entitled to any separation benefits under
Section 2.5.

 

2.5                                                                              
Termination of Employment by the Corporation or the Executive for Other Reason

 

(a)                                 Except where such termination is pursuant to
Sections 2.2(a), 2.2(b), 2.2(c) or 2.4, the provisions of this Section 2.5 shall
apply:

 

(i)                                     where the Corporation involuntarily
terminates the employment of the Executive without Cause;

 

(ii)                                  where the Executive terminates his
employment with the Corporation with Good Reason by providing the Corporation
with a Notice of Termination; or

 

(iii)                               where the Corporation terminates the
employment of Executive pursuant to Section 2.3 due to Executive’s Disability.

 

(b)                                 In the event of a termination of Executive’s
employment for a reason provided in Section 2.5(a), the Executive shall be
entitled to receive, and the Corporation shall pay to the Executive, a retiring
allowance (the “Retiring Allowance”) computed as hereinafter provided.  The
Retiring Allowance shall be that amount which is equal to two (2) times the sum
of:

 

(i)                                     the Annual Salary; and

 

(ii)                                  the average of the last two payments of
the Annual Incentive Bonus paid to the Executive (or only the last payment if
there has not been more than one Annual Incentive Bonus paid to the Executive)
immediately preceding

 

                 Executive’s initials

 

8

--------------------------------------------------------------------------------


 

the Termination Date (including annual incentive bonuses paid by Spectra Energy,
if any), as determined by the Company.

 

(c)                                  In the event of a termination of
Executive’s employment for a reason provided in Section 2.5(a), in addition to
the Retiring Allowance in accordance with Section 2.5(b), the Executive shall be
entitled to the following:

 

(i)                                     the Corporation shall pay to the
Executive an Annual Incentive Bonus for the calendar year in which the
Termination Date occurs, which is the product determined by a fraction (the
numerator of which is the number of days of employment for the Executive in that
calendar year and denominator of which is 365) multiplied by the last Annual
Incentive Bonus payment received by the Executive, as determined by the
Company.  In addition, the Executive shall receive all accrued and unpaid annual
vacation pay to the Termination Date.  In addition, where the Executive holds
rights under other plans to cash incentive compensation (including without
limiting the generality of the foregoing, any performance stock units payable in
cash) the Executive shall be paid for the period in which he was employed a
pro-rated amount (as determined under the applicable incentive plan) that the
Executive was employed through the Termination Date in relation to the number of
days in the applicable plan period.  Any such amounts shall be paid to the
Executive in accordance with the terms of such plan;

 

(ii)                                  the Corporation shall pay to the Executive
the cash value of two times the last annual flexible perquisite allowance
provided to the Executive immediately preceding the Termination Date under the
Corporation’s executive flexible perquisites program, less any amounts prepaid
to the Executive but unearned by Executive as of the Termination Date;

 

(iii)                               the Corporation shall pay to the Executive a
lump sum payment that is equivalent to the amount of the Corporation’s portion
of contributions (which excludes any employee elective contributions made by
Executive from his compensation) on behalf of the Executive that would have been
made under the Corporation’s 401(k) plan for a two-year period (based upon the
base salary of the Executive as of the Termination Date), as determined by the
Company; and

 

(iv)                              the Corporation shall reimburse the Executive
for financial counselling and/or career counselling assistance for the Executive
up to a maximum of $20,000, provided that Executive provides receipts
satisfactory to the Company and such expenses are incurred by Executive within
one year following the Termination Date.

 

(d)                                 If the Executive has a vested benefit in the
Defined Benefit Pension Plan and/or the Supplemental Benefit Pension Plan (each
referred to as a “Pension Plan”) on the Termination Date, he will be paid an
additional amount under this Agreement

 

                 Executive’s initials

 

9

--------------------------------------------------------------------------------


 

(a “Pension Payout Amount”).  The Pension Payout Amount is equal to the benefit
that would have accrued under the Pension Plan from the Termination Date for an
additional two-year period, as determined by the Company.  The Pension Payout
Amount is a cash benefit provided under this Agreement, and not under the
Pension Plan.  If Executive does not have a vested benefit in the Pension Plan
on the Termination Date, he will not receive a Pension Payout Amount under this
Agreement.

 

For the purposes of determining Executive’s final or best average earnings, for
purposes of determining the Pension Payout Amount, the following factors will be
used:

 

(i)                                     the Executive’s salary for such year
shall be deemed to be his Annual Salary as of the Termination Date; and

 

(ii)                                  the Annual Incentive Bonus used in
calculating the Pensionable Bonus for each of such two additional years shall be
deemed to be the average of the last two payments of Annual Incentive Bonus paid
to the Executive (or the last payment if there has not been more than one Annual
Incentive Bonus paid to the Executive immediately preceding the Termination
Date), as determined by the Company.

 

(e)                                  If, as of the Termination Date, the
Executive holds vested and exercisable but unexercised stock options for the
purchase of shares (or other securities) under any of the Corporation’s or its
Affiliates’ stock option plans, the Executive shall be entitled to exercise all
such stock options so held in accordance with the terms of such plans and his
stock option award agreements.  If the Executive holds options for the purchase
of shares (or other securities) under any of the Corporation’s or its
Affiliates’ stock option plans which are not vested at the Termination Date in a
termination circumstance where this Section 2.5 applies, the Corporation shall
pay to the Executive a cash amount that is equal to the excess, if any, of the
fair market value of the shares (or other securities) on the Termination Date
over the exercise price for such unvested options.  For this purpose, fair
market value on the Termination Date shall mean the last board lot sale price on
the New York Stock Exchange (or such other exchange on which the greatest volume
of trading of such shares or other securities took place for the 30 trading days
prior to the Termination Date) for Enbridge Inc. on the last trading day prior
to the Termination Date.

 

(f)                                   The amounts payable by the Corporation to
the Executive pursuant to Section 2.5 shall not be reduced by any amounts earned
by the Executive after the Termination Date.

 

(g)                                  All amounts paid by the Corporation to the
Executive pursuant to Section 2.5 shall satisfy and forever discharge all
liabilities, claims or actions that the Executive may or shall have against the
Corporation, whether arising from the termination of employment of the Executive
or any other reason, whether at

 

                 Executive’s initials

 

10

--------------------------------------------------------------------------------


 

common law, under statute or otherwise, except for the items listed as
exceptions in the form of release attached hereto as Appendix B, including, but
not limited to, equity incentive awards (excluding any unvested stock options
that are subject to Section 2.5(e)) that were granted to the Executive and are
outstanding on the Termination Date, which equity incentive awards shall remain
subject to the terms and conditions of their applicable award agreements and any
associated plans.

 

(h)                                 In consideration for the benefits provided
for under this Section 2.5, the Executive shall first execute and deliver the
Release described in Section 2.6 to the Corporation.

 

2.6                                                                              
Release Agreement

 

Notwithstanding any provision of this Agreement to the contrary, in order to
receive the separation benefits provided under Section 2.5 (the “Separation
Benefits”), Executive must first execute the Release (on a form provided by the
Company), in substantially the same form as set forth in Appendix B hereto,
whereby Executive agrees to release and waive, in return for such Separation
Benefits, any claims that he may have against the Company and its Affiliates
including, without limitation, for unlawful discrimination or retaliation (e.g.,
Title VII of the U.S. Civil Rights Act); provided, however, the Release shall
not release any claim by or on behalf of Executive for any payment or benefit
that is due and payable under the terms of this Agreement.

 

Executive must sign and return the executed Release within sixty (60) days of
the date of his receipt of the Release on or after the Termination Date.  No
Separation Benefits shall be payable or provided by the Company unless and until
the Release has been executed by Executive, has not been revoked, and is no
longer subject to revocation by Executive.  The Separation Benefits shall be
paid or provided by the Company at the end of such 60-day period, but only if
the Release has been properly executed by Executive and is not revocable at that
time, regardless of the date on which the Release was actually executed by
Executive.  In the event that such 60-day period spans two calendar years, the
Separation Benefits will be paid in the later year.  If the conditions set forth
in the preceding sentence are not satisfied by Executive, the Separation
Benefits shall be forfeited hereunder without the necessity of any further
notice.

 

ARTICLE 3
CONFIDENTIAL INFORMATION AND
RESTRICTIVE COVENANTS

 

3.1                                                                              
Access to Confidential Information and Specialized Training

 

In connection with his employment and continuing on an ongoing basis during the
Employment Period, the Company and its Affiliates will give Executive access to
Confidential Information, which Executive did not have access to or knowledge of
before the execution of this Agreement.  Executive acknowledges and agrees that
all Confidential Information is confidential and a valuable, special and unique
asset of the Company that gives the Company an advantage over its actual and
potential, current and future competitors.  Executive further acknowledges and
agrees that Executive owes the Company a fiduciary duty to preserve and protect
all

 

                 Executive’s initials

 

11

--------------------------------------------------------------------------------


 

Confidential Information from unauthorized disclosure or unauthorized use, that
certain Confidential Information constitutes “trade secrets” under applicable
laws, and that unauthorized disclosure or unauthorized use of the Confidential
Information would irreparably injure the Company or an Affiliate.

 

3.2                                                                              
Agreement Not to Use or Disclose Confidential Information

 

Both during the term of Executive’s employment and after his termination of
employment for any reason (including wrongful termination), Executive shall hold
all Confidential Information in strict confidence, and shall not use any
Confidential Information except for the benefit of the Company or its
Affiliates, in accordance with the duties assigned to Executive.  Executive
shall also comply with the “Enbridge Inc. and its Subsidiaries Revised Statement
of Business Conduct” as it may be amended, and any similar or successor policy
maintained or adopted by the Corporation.

 

Notwithstanding any other provision of this Agreement to the contrary, the
Parties understand and agree that (a) Executive may disclose Confidential
Information when required to do so by a court of competent jurisdiction, by any
governmental agency having authority over Executive or the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Executive to divulge, disclose or
make accessible such information, in each case, subject to Executive’s
obligations to notify the Company to the extent required under this Agreement or
the Release; and (b) nothing in this Agreement is intended to interfere with
Executive’s right to (1) report possible violations of federal, state, or local
law or regulation to any governmental or law enforcement agency or entity;
(2) make other disclosures that are protected under the whistle blower
provisions of federal, state, or local law or regulation (including, but not
limited to, any legally protected whistleblower rights pursuant to Rule 21F
promulgated under the Securities Exchange Act of 1934, as amended, and the right
to receive an award for information provided to any such government agencies);
(3) prevent or otherwise interfere with the Executive’s right to file a charge,
complaint, or claim with any governmental agency or entity charged with
enforcement of any law, including, but not limited to, the Equal Employment
Opportunity Commission (the “EEOC”); or (4) cooperate, participate in or provide
truthful testimony to the EEOC or any other federal, state or local governmental
or law agency or entity or any court with respect to any investigation, hearing,
or proceeding being conducted by a governmental or law agency or entity or any
court.

 

For purposes of clarity, in making or initiating any such reports or disclosures
or engaging in any of the conduct outlined in subsection (b) above, Executive
may disclose Confidential Information, but only to the extent necessary, to such
governmental or law enforcement agency or entity or such court, need not seek
prior authorization from the Company, and is not required to notify the Company
of any such reports, disclosures or conduct.

 

3.3                                                                              
Duty to Return Company Documents and Property

 

Upon the termination of Executive’s employment with the Company and its
Affiliates, for whatever reason, Executive shall immediately return and deliver
to the Company any and all papers, books, records, documents, memoranda and
manuals, e-mail, electronic or

 

                 Executive’s initials

 

12

--------------------------------------------------------------------------------


 

magnetic recordings or data, including all copies thereof, belonging to the
Company or an Affiliate or relating to their businesses, in Executive’s
possession or under his control, and regardless of whether prepared by Executive
or others.  If at any time after the Employment Period, Executive determines
that he has any Confidential Information in his possession or under his control,
Executive shall immediately return to the Company all such Confidential
Information, including all copies (including electronic versions) and portions
thereof.  Within one (1) day after the end of the Employment Period for any
reason, the Executive shall return to Company all Confidential Information which
is in his possession, custody or control.

 

3.4                                                                              
Non-Solicitation Restriction

 

To protect the Confidential Information, and in the event of Executive’s
termination of employment for any reason, it is necessary to enter into the
following restrictive covenants which are ancillary to the enforceable promises
between the Company and Executive in this Agreement.  Executive hereby covenants
and agrees that he will not, directly or indirectly, either individually or as a
principal, owner, agent, or in any other capacity or on behalf of any other
Person, except on behalf of the Company or an Affiliate, solicit business, or
attempt to solicit business, in products or services competitive with any
products or services provided by the Company or any Affiliate, from the
Company’s or Affiliate’s partners or customers (or any prospective partner or
customer) as of the Termination Date, or any other Person with whom the Company
or Affiliate had a business relationship with within the one (1) year period
immediately preceding the Termination Date.  This non-solicitation covenant
shall remain in effect for one year following the Termination Date.

 

3.5                                                                              
No-Recruitment Restriction

 

The Executive shall not, directly or indirectly, for the Executive or for any
other Person, in any geographic area or market where the Company or any of its
Affiliates is conducting any business, induce any employee of the Company of any
of its Affiliates to terminate his or her employment with the Company or such
Affiliate, or hire or assist in the hiring of any such employee by any Person
not affiliated with the Company, unless such employee has terminated employment
with the Company and its Affiliates for at least thirty (30) days before such
initial solicitation.  These nonsolicitation obligations shall apply during the
period that the Executive is employed by the Company and during the two-year
period commencing on the Termination Date.  Notwithstanding the foregoing, the
provisions of this Section 3.5 shall not restrict the ability of the Company or
its Affiliates to take any action with respect to the employment or the
termination of employment of any of its employees, or for the Executive to
participate in his capacity as an officer of the Company.  Executive shall not
be in violation of this Section 3.5 as a result of a general advertisement not
targeted specifically at employees of the Company or its Subsidiaries.

 

3.6                                                                              
Reformation

 

It is expressly understood and agreed that the Company and the Executive
consider the restrictions contained in this Article 3 to be reasonable and
necessary to protect the Confidential Information and reasonable business
interests of the Company or its Affiliates.  The Executive further acknowledges
that the amount of his compensation reflects, in part, his

 

                 Executive’s initials

 

13

--------------------------------------------------------------------------------


 

obligations and the Company’s rights under Sections 3.2, 3.3, 3.4 and 3.5 of
this Agreement; that he has no expectation of any additional compensation,
royalties or other payment of any kind not otherwise referenced herein in
connection herewith; that he will not be subject to undue hardship by reason of
his full compliance with the terms and conditions of these provisions of the
Agreement or the Company’s enforcement thereof.  Nevertheless, if any of the
aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the Parties intend for the restrictions therein set forth to be
modified by such court so as to be reasonable and enforceable and, as so
modified, to be fully enforced in the geographic area and for the time period to
the full extent permitted by law.

 

3.7                                                                              
No Previous Restrictive Agreements

 

Executive represents that, except as disclosed in writing to the Company prior
to the Effective Date, he is not bound by the terms of any agreement with any
previous employer or other Person to (a) refrain from using or disclosing any
trade secret or confidential or proprietary information in the course of
Executive’s employment by the Company or (b) refrain from competing, directly or
indirectly, with the business of such previous employer or any other Person, or
to solicit any employee, representative or customer of any previous employer. 
Executive further represents that his performance under this Agreement will not
breach any (i) agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence prior to Executive’s
employment with the Company, or (ii) non-competition or non-solicitation
restrictive covenant or any other similar type of agreement with any previous
employer.  Executive agrees that he will not disclose to the Company or induce
the Company to use any confidential or proprietary information or material
belonging to any previous employer or any other Person.

 

3.8                                                                              
Remedies

 

Executive acknowledges that the restrictions contained in this Article 3, in
view of the nature of the Company’s business, are reasonable and necessary to
protect the Company’s legitimate business interests, and that any violation of
this Agreement would result in irreparable injury to the Company.  In the event
of a breach or a threatened breach by Executive of any provision of Article 3,
the Company shall be entitled to a temporary restraining order and injunctive
relief restraining Executive from the commission of any breach, and to recover
the Company’s attorneys’ fees, costs and expenses related to the breach or
threatened breach.  Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
such breach or threatened breach.  These covenants and disclosures shall each be
construed as independent of any other provision in this Agreement, and the
existence of any claim or cause of action by Executive against the Company or an
Affiliate, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of such covenants and
agreements.

 

3.9                                                                              
No Disparaging Comments

 

Executive and the Company shall refrain from any criticisms or disparaging
comments about each other or in any way relating to Executive’s employment or
separation from

 

                 Executive’s initials

 

14

--------------------------------------------------------------------------------


 

employment; provided, however, that nothing in this Section 3.9 shall restrict
the required communication of information by the Company or any of its
Affiliates or by the Executive to any state or federal law enforcement agency. 
The Company and Executive will thus not be in breach of this covenant solely by
reason of testimony or disclosure that is required for compliance with
applicable law or regulation or by compulsion of law.  A violation or threatened
violation of this prohibition may be enjoined by a court of competent
jurisdiction.  The rights under this provision are in addition to any and all
rights and remedies otherwise afforded by law to the Parties.

 

3.10                                                                       
Company Documents and Property

 

All writings, records, and other documents and things comprising, containing,
describing, discussing, explaining, or evidencing any Confidential Information,
and all equipment, components, parts, tools, and the like in Executive’s
custody, possession or control that have been obtained or prepared in the course
of Executive’s employment with the Company or an Affiliate shall be the
exclusive property of the Company or an Affiliate.  Notwithstanding the
foregoing, subject to the confidentiality obligations set forth in Section 3.2
of this Agreement, Executive may retain (a) his calendar, (b) his personal
contacts, and (c) only to the minimum extent reasonably needed for tax
preparation purposes, personal correspondence and data.

 

3.11                                                                       
Legal Fees and Expenses

 

The Corporation shall pay all reasonable costs incurred by the Executive, as
determined in the discretion of the Corporation’s Chief Executive Officer or a
senior executive of Enbridge Inc., in respect of legal, consulting and
accounting expenses in connection with the negotiation and execution of this
Agreement.  The Corporation shall pay all costs, charges and expenses incurred
in respect of legal, consulting and accounting expenses (including legal fees,
charges and disbursements on an as between an attorney and his own client basis)
that are incurred by the Executive or his estate in taking any action or
enforcing any right or benefit provided to the Executive under this Agreement;
provided, however, only if, and to the extent, that the Executive is
substantially successful in any such action or in enforcing any such right or
benefit, and provided further, that any and all payments pursuant to this
Section 3.11, on an aggregated basis, shall not exceed a maximum amount of
$20,000 (or such greater amount as may be ordered by any court or other
competent authority).

 

3.12                                                                       
Defend Trade Secrets Act

 

Executive is hereby notified that in accordance with  the Defend Trade Secrets
Act of 2016, as it may be amended from time to time, that, notwithstanding any
provision of this Agreement (or any other agreement with the Corporation
regarding confidentiality) to the contrary, Executive will not be held
criminally or civilly liable under  any federal or state trade secret law for
the disclosure of a trade secret that: (a) is made (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. Executive is further
notified that if Executive files a lawsuit for retaliation against the
Corporation for

 

                 Executive’s initials

 

15

--------------------------------------------------------------------------------


 

reporting a suspected violation of law, Executive may disclose the Corporation’s
trade secrets to Executive’s attorney and use the trade secret information in
the court proceeding if Executive (i) files any document containing the trade
secret under seal and (ii) does not disclose the trade secret, except pursuant
to a court order.

 

ARTICLE 4
GENERAL PROVISIONS

 

4.1                                                                              
Matters Relating to Section 409A of the Code

 

Notwithstanding any provision in this Agreement to the contrary, if the payment
of any compensation or benefit provided hereunder (including, without
limitation, any Separation Benefits) would be subject to additional taxes and
interest under Section 409A of the Code (“Section 409A”), and not exempt from
the application of Section 409A, then the following provisions shall apply:

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, with respect to any amounts payable to Executive under this
Agreement in connection with a termination of Executive’s employment that would
be considered “non-qualified deferred compensation” that is subject to, and not
exempt under, Section 409A, a termination of employment shall not be considered
to have occurred under this Agreement unless and until such termination
constitutes Executive’s “separation from service” with the Company and its
Affiliates, as such term is defined under Section 409A (“Separation from
Service”).

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, to the maximum extent permitted by applicable law, the
Separation Benefits payable to Executive pursuant to this Agreement shall be
made in reliance upon Treasury Regulation Section 1.409A-1(b)(9)(iii) (relating
to separation pay plans) or Treasury Regulation Section 1.409A-1(b)(4) (relating
to short-term deferrals).  However, to the extent any such payments are treated
as “non-qualified deferred compensation” subject to Section 409A, and if
Executive is deemed at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A, then to the extent delayed
payment of the benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited payment under Section 409A, such payment
shall not be made to Executive before the earlier of (1) the expiration of the
six-month period measured from the date Executive’s Separation from Service or
(2) the date of Executive’s death.  Upon the earlier of such dates, all payments
deferred pursuant to this Section 4.1 shall be paid in a lump sum to Executive
(or to Executive’s Designated Beneficiary in the event of his death).  The
determination of whether Executive is a “specified employee” for purposes of
Section 409A at the time of his Separation from Service shall be made by the
Company in accordance with the requirements of Section 409A.

 

                 Executive’s initials

 

16

--------------------------------------------------------------------------------


 

(c)                                  This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment under
this Agreement becomes subject to (1) the gross income inclusion under
Section 409A or (2) the interest and additional tax under Section 409A
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of the Section 409A Penalties.  For purposes of Section 409A, each
payment that Executive may be eligible to receive under this Agreement shall be
treated as a separate and distinct payment and shall not collectively be treated
as a single payment.  If any provision of this Agreement would cause Executive
to incur the Section 409A Penalties, the Company may, after consulting with
Executive, reform such provision to comply with Section 409A or to preclude
imposition of the Section 409A Penalties, to the full extent permitted under
Section 409A.

 

4.2                                                                              
Withholdings; Right of Offset

 

The Company may withhold and deduct from any benefits and payments made or to be
made pursuant to this Agreement (a) all federal, state, local, foreign, and
other taxes as may be required pursuant to any law or governmental regulation or
ruling, (b) all other employee deductions made with respect to Company’s
employees generally, and (c) any advances made to Executive and owed to Company.

 

4.3                                                                              
Nonalienation

 

The right to receive payments under this Agreement shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance by Executive, his dependents or beneficiaries, or to any other
Person who is or may become entitled to receive such payments hereunder.  The
right to receive payments hereunder shall not be subject to or liable for the
debts, contracts, liabilities, engagements or torts of any Person who is or may
become entitled to receive such payments, nor may the same be subject to
attachment or seizure by any creditor of such Person under any circumstances,
and any such attempted attachment or seizure shall be void and of no force and
effect.

 

4.4                                                                              
Successors and Assigns

 

This Agreement shall be binding upon and inure to the benefit of the Company and
any successor of the Company (whether direct or indirect, by purchase, merger,
consolidation or otherwise), and this Agreement shall inure to the benefit of
and be enforceable by Executive’s legal representatives.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  As used in this Agreement,
“Company” shall mean the Company as previously defined and any successor by
operation of law or otherwise, as well as any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement.  Except
as provided in the preceding provisions of this Section 4.4, this Agreement, and
the rights and obligations of the Parties hereunder, are personal in nature and
neither this

 

                 Executive’s initials

 

17

--------------------------------------------------------------------------------


 

Agreement, nor any right, benefit, or obligation of either Party hereto, shall
be subject to voluntary or involuntary assignment, alienation or transfer,
whether by operation of law or otherwise, without the written consent of the
other Party.

 

4.5                                                                              
Notice

 

Each Notice or other communication required or permitted under this Agreement
shall be in writing and transmitted, delivered, or sent by personal delivery,
prepaid courier or messenger service (whether overnight or same-day), or prepaid
certified United States mail (with return receipt requested), addressed (in any
case) to the other Party at the address for that Party set forth below or under
that Party’s signature on this Agreement, or at such other address as the
recipient has designated by Notice to the other Party.

 

To the Corporation:

 

Enbridge Employee Services, Inc.

200, 425 — 1st Street S.W.

Calgary, AB T2P 3L8

Attention: Chief Legal Officer

 

To Executive:  (As set forth below his signature on the signature page of this
Agreement.)

 

Each Notice or communication so transmitted, delivered, or sent (a) in person,
by courier or messenger service, or by certified United States mail (return
receipt requested) shall be deemed given, received, and effective on the date
delivered to or refused by the intended recipient (with the return receipt, or
the equivalent record of the courier or messenger, being deemed conclusive
evidence of delivery or refusal), or (b) by telecopy or facsimile shall be
deemed given, received, and effective on the date of actual receipt (with the
confirmation of transmission being deemed conclusive evidence of receipt, except
where the intended recipient has promptly Notified the other Party that the
transmission is illegible). Nevertheless, if the date of delivery or
transmission is not a Business Day, or if the delivery or transmission is after
4:00 p.m. (local time at the recipient) on a Business Day, the Notice or other
communication shall be deemed given, received, and effective on the next
Business Day.

 

4.6                                                                              
Severability

 

It is the desire of the Parties hereto that this Agreement be enforced to the
maximum extent permitted by law, and should any provision contained herein be
held unenforceable by a court of competent jurisdiction, the Parties hereby
agree and consent that such provision shall be reformed to create a valid and
enforceable provision to the maximum extent permitted by law; provided, however,
if such provision cannot be reformed, it shall be deemed ineffective and deleted
herefrom without affecting any other provision of this Agreement.  This
Agreement should be construed by limiting and reducing it only to the minimum
extent necessary to be enforceable under then applicable law.

 

                 Executive’s initials

 

18

--------------------------------------------------------------------------------


 

4.7                                                                              
No Third Party Beneficiaries

 

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto, and to their respective successors and permitted assigns hereunder, but
otherwise this Agreement shall not be for the benefit of any third parties.

 

4.8                                                                              
Waiver of Breach

 

No waiver by either Party of a breach of any provision of this Agreement by the
other Party, or of compliance with any condition or provision of this Agreement
to be performed by the other Party, will operate or be construed as a waiver of
any subsequent breach by the other Party or any similar or dissimilar provision
or condition at the same or any subsequent time.  The failure of either Party to
take any action by reason of any breach will not deprive such Party of the right
to take action at any time while such breach continues.

 

4.9                                                                              
Survival of Certain Provisions

 

Wherever appropriate to the intention of the Parties, the respective rights and
obligations of the Parties hereunder shall survive any termination or expiration
of this Agreement or the termination of Executive’s employment.

 

4.10                                                                       
Entire Agreement; Amendment and Termination

 

This Agreement contains the entire agreement of the Parties with respect to the
matters covered herein; moreover, this Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
Parties concerning the subject matter hereof.  This Agreement may be amended,
waived or terminated only by a written instrument that is identified as an
amendment, waiver or termination hereto and that is executed by or on behalf of
each Party.

 

The Executive entered into a change in control agreement (as amended and
restated) with Spectra Energy Corp dated as of April 26, 2016 (the “Spectra CIC
Agreement”).  The Spectra CIC Agreement is hereby superseded and replaced by
this Agreement as of the Effective Date.  The Spectra CIC Agreement is
terminated in its entirety as of the Effective Date, except for
Section 4.1(C) thereof which provides for certain medical, dental, and basic
life insurance benefits for the Executive, his spouse and any eligible
dependents in the event of the Executive’s termination from employment under
certain conditions as described in the Spectra CIC Agreement, which provisions
shall remain in force and effect on and after the Effective Date; provided,
however the provisions of Section 4.1(C) of the Spectra CIC Agreement shall
expire and be of no further force or effect at the end of the twenty-four (24)
month period that began on March 1, 2017, i.e., the application of
Section 4.1(C) thereunder shall expire at the close of business on February 28,
2019.

 

4.11                                                                       
Interpretive Matters

 

In the interpretation of the Agreement, except where the context otherwise
requires:

 

                 Executive’s initials

 

19

--------------------------------------------------------------------------------


 

(a)                                 Headings.  The Agreement headings are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

(b)                                 The terms “including” and “include” do not
denote or imply any limitation.

 

(c)                                  The conjunction “or” has the inclusive
meaning “and/or”.

 

(d)                                 Plurals and Genders.  The singular includes
the plural, and vice versa, and each gender includes each of the others.

 

(e)                                  Months.  The term “month” refers to a
calendar month.

 

(f)                                   References to Statutes.  Reference to any
statute, rule, or regulation includes any amendment thereto or any statute,
rule, or regulation enacted or promulgated in replacement thereof.

 

(g)                                  The words “herein”, “hereof”, “hereunder”
and other compounds of the word “here” shall refer to the entire Agreement and
not to any particular provision;

 

(h)                                 All amounts referenced herein are in U.S.
dollars.

 

4.12                                                                       
Governing Law; Jurisdiction

 

All matters or issues relating to the interpretation, construction, validity,
and enforcement of this Agreement shall be governed by the laws of the State of
Texas, without giving effect to any choice-of-law principle that would cause the
application of the laws of any jurisdiction other than Texas.  Jurisdiction and
venue of any action or proceeding relating to this Agreement or any Dispute
shall be exclusively in the federal and state courts of competent jurisdiction
in the Houston, Texas metropolitan area.  Executive consents to personal
jurisdiction of such courts to adjudicate any Dispute relating to or arising out
of this Agreement or Executive’s employment or termination of employment, and
Executive agrees that Executive shall not challenge personal or subject matter
jurisdiction in such courts.  EACH OF THE PARTIES HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY LITIGATION, ACTION OR OTHER PROCEEDING
BROUGHT IN CONNECTION WITH THIS AGREEMENT.

 

4.13                                                                       
Executive Acknowledgments

 

The Executive’s acceptance of employment with the Company, and the performance
of his duties hereunder, will not conflict with or result in a violation of, a
breach of, or a default under any contract, agreement or understanding to which
he is a party or is otherwise bound.

 

Executive acknowledges that (a) he is knowledgeable and sophisticated as to
business matters, including the subject matter of this Agreement, (b) he has
read this Agreement and understands its terms and conditions, (c) he has had
ample opportunity to discuss this Agreement with his legal counsel prior to
execution, and (d) no strict rules of construction shall

 

                 Executive’s initials

 

20

--------------------------------------------------------------------------------


 

apply for or against the drafter or any other Party.  Executive represents that
he is free to enter into this Agreement including, without limitation, that he
is not subject to any covenant not to compete or other restrictive covenant that
would conflict with his employment duties and covenants under this Agreement.

 

If the Executive’s employment with the Company terminates for whatever reason,
the Executive agrees to notify any subsequent employer of the restrictive
covenants contained in this Agreement.  In addition, the Executive authorizes
the Company to provide a copy of the restrictive covenants sections of this
Agreement to third parties, including but not limited to, the Executive’s
subsequent, anticipated or possible future employer.

 

4.14                                                                       
Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.  Each counterpart may consist
of a copy hereof containing multiple signature pages, each signed by one Party
hereto, but together signed by both Parties.

 

[Signature page follows.]

 

                 Executive’s initials

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Company has caused this Agreement to be executed and
delivered by its duly authorized officer in that capacity, and the Executive has
executed this Agreement on his behalf, to be effective as of the Effective Date
first written above.

 

Accepted and Agreed:

 

 

 

 

 

ENBRIDGE INC.

 

ENBRIDGE EMPLOYEE SERVICES, INC.

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

EXECUTIVE:

 

 

 

 

 

Signature:

 

 

Signature:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

Executive’s Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                 Executive’s initials

 

22

--------------------------------------------------------------------------------


 

APPENDIX A

SERVICE ON BOARDS OF DIRECTORS OR COMMITTEES

 

1.              The United Way of Greater Houston;

 

2.              Interstate Natural Gas Association of America (INGAA); and

 

3.              Northeast Gas Association.

 

                 Executive’s initials

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B
TO
EMPLOYMENT AGREEMENT

 

GENERAL RELEASE AGREEEMENT

 

In consideration of the Separation Benefits set forth in Article 2 of that
certain Employment Agreement (the “Employment Agreement”) dated as of July 25,
2018, by and between Enbridge Employee Services, Inc. (the “Company”) and
William T. Yardley (“Executive”), as it may be amended from time to time, this
Release Agreement (the “Agreement”) is made and entered into by the Company and
Executive.  The Company and Executive may sometimes hereafter be referred to
singularly as a “Party” or collectively as the “Parties.”

 

By signing this Agreement, Executive and the Company agree as follows:

 

1.                                      Purpose.  The purpose of this Agreement
is to provide for the orderly termination of the employment relationship between
the Parties, and to voluntarily resolve any actual or potential Disputes (as
defined in the Employment Agreement) or claims that Executive has or might have,
as of the date of Executive’s execution of this Agreement, against the Company
and the other Released Parties (as defined in Section 8 hereof).  Neither the
fact that this Agreement has been proposed or executed, nor the terms of this
Agreement, are intended to suggest, or should be construed as suggesting, that
any of the Released Parties have acted unlawfully or violated any federal, state
or local law or regulation, or any other duty, policy or contract.

 

2.                                      Termination of Employment.  Effective
[·] (the “Termination Date”), Executive’s employment with the Company and all of
its Affiliates, was terminated.

 

3.                                      Separation Benefits.  In consideration
for Executive’s execution of, and required performance under, this Agreement,
the Company shall provide Executive with the Separation Benefits (as such term
is defined in the Employment Agreement), which benefits Executive would not
otherwise have received, or been entitled to receive, other than those benefits
that are required to be paid or provided under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or other applicable laws.  All
Company perquisites have ceased upon the Termination Date, and all payments
hereunder shall be net of applicable federal, foreign, state and local taxes, as
required by law.

 

4.                                      Waiver of Additional Compensation or
Benefits.  The Separation Benefits to be paid to Executive under Section 3 above
constitute the entire amount of compensation and consideration due to Executive
under this Agreement or any other agreement, policy, plan or arrangement of the
Company providing for severance or separation benefits.

 

                 Executive’s initials

 

B-1

--------------------------------------------------------------------------------


 

Executive acknowledges that he has no right to seek, and will not seek, any
additional or different compensation or consideration for executing or
performing under this Agreement.

 

The Parties acknowledge and agree that Executive is not releasing claims to
employee benefits pursuant to the Company’s or its Affiliates’ employee benefit
plans that are subject to ERISA which explicitly provide for the payment of
benefits following the Termination Date.

 

5.                                      Tax Consequences and 409A.  The Company
has made no representations to Executive regarding the tax consequences of any
Separation Benefit received by Executive under this Agreement.  To the extent
that any payments or benefits provided hereunder are considered deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and not exempt from the application of Code Section 409A,
this Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment under this Agreement becomes subject
to (a) the gross income inclusion under Code Section 409A or (2) the interest
and additional tax under Code Section 409A (collectively, the “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of the Section 409A
Penalties.  For purposes of Code Section 409A, each payment that Executive may
be eligible to receive under the Agreement will be treated as a separate and
distinct payment and shall not collectively be treated as a single payment.  If
any provision of this Agreement would cause Executive to incur the Section 409A
Penalties, the Company may, after consulting with Executive, reform such
provision to comply with Code Section 409A or to preclude imposition of the
Section 409A Penalties, to the full extent permitted under Code Section 409A.

 

6.                                      Certain Continuing Obligations. 
Executive acknowledges and agrees that certain provisions and post-employment
covenants and obligations in the Employment Agreement shall survive the
(a) termination of the employment relationship, (b) termination of the
Employment Agreement, and (c) the execution of this Agreement; and Executive
hereby agrees to fully honor his post-employment covenants and obligations as
set forth in the Employment Agreement.

 

7.                                      Executive Representations.  Executive
expressly acknowledges and represents, and intends for the Company to rely upon
his representations that he:

 

(1)                                 Has not filed any complaints, claims or
actions against the Company or its Affiliate with any court, agency, or
commission regarding the matters encompassed by this Agreement and that he will
not do so at any time in the future; and that if any court or agency assumes
jurisdiction of any complaint, claim or action against the Company or its
Affiliate on behalf of Executive, he will direct that court or agency to
withdraw from or dismiss with prejudice the matter.

 

                 Executive’s initials

 

B-2

--------------------------------------------------------------------------------


 

(2)                                 Understands that he is, by entering into
this Agreement, releasing the Released Parties, including the Company and its
Affiliates, from and against any and all claims he has or may ever have against
them under federal, state, or local laws, which claims have arisen on or before
the date of his execution of this Agreement.

 

(3)                                 Understands that he is, by entering into
this Agreement, waiving all claims that he may have against the Released Parties
under the federal Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of his execution of this Agreement.

 

(4)                                 Has reviewed all aspects of this Agreement,
and has carefully read and fully understands all of the provisions and effects
of this Agreement.

 

(5)                                 Has been, and is hereby, advised in writing
to consult with an attorney of his choice before signing this Agreement.

 

(6)                                 Is knowingly and voluntarily entering into
this Agreement, and has relied solely and completely upon his own judgment and,
if applicable, the advice of his own attorney in entering into this Agreement.

 

(7)                                 Is not relying upon any representations,
promises, predictions, projections, or statements made by or on behalf of any
Released Party, other than those that are specifically stated in this written
Agreement.

 

(8)                                 Does not waive rights or claims that may
first arise after the date this Agreement is signed by Executive.

 

8.                                      General Release and Waiver.     In
consideration of the Separation Benefits and other consideration provided for in
this Agreement, that being good and valuable consideration, the receipt,
adequacy and sufficiency of which are acknowledged by Executive, Executive, on
his own behalf and on behalf of his agents, administrators, representatives,
executors, successors, heirs, devisees and assigns (individually, “Releasing
Party”, and collectively, the “Releasing Parties”) hereby fully releases,
remises, waives, acquits and forever discharges the Company, the Company’s
owners, parents, subsidiaries, and all of its Affiliates, and each of their
respective past, present and future officers, directors, agents, employees,
owners, employee benefit plans and associated plan fiduciaries, consultants,
advisors, independent contractors, attorneys, representatives, successors and
assigns (individually, “Released Party”, and collectively, the “Released
Parties”), jointly and severally, from any and all claims, rights, demands,
debts, obligations, losses, causes of action, suits, controversies, setoffs,
affirmative defenses, counterclaims, third party actions, damages, penalties,
costs, expenses, attorneys’ fees, liabilities and indemnities of any kind or
nature whatsoever (individually, “Claim”, and collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, fringe benefits, reinstatement, reemployment, or
compensatory, punitive or any other

 

                 Executive’s initials

 

B-3

--------------------------------------------------------------------------------


 

kind of damages, which any of the Releasing Parties ever had in the past or
presently have against any of the Released Parties arising from or relating to
Executive’s employment with the Company or its Affiliates or the termination of
that employment relationship or any circumstances related thereto, including
without limitation all claims arising under or relating to his employment, any
alleged employment agreement or other agreement, bonuses, any bonus plan, any
long term incentive plan, termination from employment, any other claimed
payments, employment contracts, benefits or bonuses or purported employment
discrimination, retaliation, wrongdoing or violations of civil rights of
whatever kind or nature, including without limitation all claims arising under
any other alleged agreement, the Age Discrimination in Employment Act, the
Americans with Disabilities Act of 1990, as amended, the Family and Medical
Leave Act of 1993, the Equal Pay Act of 1963, the Rehabilitation Act of 1973,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Civil Rights
Act of 1991, the Civil Rights Acts of 1866 and/or 1871, the Employee Retirement
Income Security Act of 1974, the Immigration Reform and Control Act, the Older
Workers Benefit Protection Act, the Uniformed Services Employment and
Re-Employment Rights Act, the Worker Adjustment and Retraining Notification Act,
the Sarbanes-Oxley Act of 2002, the Lilly Ledbetter Fair Pay Act of 2009, the
Genetic Information Nondiscrimination Act, the National Labor Relations Act, the
Labor Management Relations Act, the Fair Labor Standards Act, the Occupational
Safety and Health Act, the Employee Polygraph Protection Act, the Texas Labor
Code, the Texas Payday Law, the Texas Commission on Human Rights Act or Chapter
21, any statute or laws of the State of Texas, or any other federal, state or
local whistleblower, discrimination or anti-retaliation statute, law or
ordinance, including, without limitation, any workers’ compensation or
disability claims under any such laws, claims for wrongful discharge, breach of
express or implied contract or implied covenant of good faith and fair dealing,
any alleged employment agreement or other agreement, and any other claims
arising under state or federal law, as well as any expenses, costs and
attorneys’ fees.

 

Except as required by law, Executive agrees that he will not commence, maintain,
initiate, or prosecute, or cause, encourage, assist, volunteer, advise or
cooperate with any other person to commence, maintain, initiate or prosecute,
any action, lawsuit, proceeding, charge, petition, complaint or claim before any
court, agency or tribunal against the Company arising from, concerned with, or
otherwise relating to, in whole or in part, Executive’s employment or separation
from employment with the Company (or any Affiliate thereof), or any of the
matters discharged and released in this Agreement.

 

This release shall not apply to (i) the performance of any of the Company’s
obligations under this Agreement, (ii) any rights to indemnification or
directors’ and officers’ insurance coverage, COBRA continuation coverage (which
shall be subject to COBRA law and regulation), (iii) Executive’s interest in any
vested accrued benefit or account balance under any employee benefit plan
subject to the Employment Retirement Income Security Act of 1974, as amended
(such as the Company’s 401(k) plan) to which Executive is entitled under terms
and conditions of such plan, or (iv) equity incentive awards (excluding any
unvested stock options that are subject to Section 2.5(e) of the

 

                 Executive’s initials

 

B-4

--------------------------------------------------------------------------------


 

Employment Agreement) that were granted to the Executive and are outstanding on
the Termination Date, which equity incentive awards shall remain subject to the
terms and conditions of their applicable award agreements and any associated
plans.  Executive acknowledges that certain of the Separation Benefits provided
for in Section 3 constitute good and valuable consideration for the release
contained in this Section 8.

 

9.                                      Right to File Charges; Participation in
Investigations.  Notwithstanding any other provision of this Agreement to the
contrary, the Parties understand and agree that (a) Executive may disclose
confidential information when required to do so by a court of competent
jurisdiction, by any governmental agency having authority over Executive or the
business of the Company or by any administrative body or legislative body
(including a committee thereof) with jurisdiction to order Executive to divulge,
disclose or make accessible such information, in each case, subject to
Executive’s obligations to notify the Company under Section 10 of this
Agreement; and (b) nothing in this Agreement is intended to interfere with
Executive’s right to (1) report possible violations of federal, state, or local
law or regulation to any governmental or law enforcement agency or entity;
(2) make other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation (including, but not limited to,
any legally protected whistleblower rights pursuant to Rule 21F promulgated
under the Securities Exchange Act of 1934, as amended, and the right to receive
an award for information provided to any such government agencies); (3) prevent
or otherwise interfere with the Executive’s right to file a charge, complaint,
or claim with any governmental agency or entity charged with enforcement of any
law, including, but not limited to, the Equal Employment Opportunity Commission
(the “EEOC”); or (4) cooperate, participate in or provide truthful testimony to
the EEOC or any other federal, state or local governmental or law agency or
entity or any court with respect to any investigation, hearing, or proceeding
being conducted by a governmental or law agency or entity or any court.

 

For purposes of clarity, in making or initiating any such reports or disclosures
or engaging in any of the conduct outlined in subsection (b) above, Executive
may disclose confidential information to the extent necessary to such
governmental or law enforcement agency or entity or such court, need not seek
prior authorization from the Company, and is not required to notify the Company
of any such reports, disclosures or conduct.

 

Notwithstanding anything to the contrary, however, the Parties agree that such
filing or participation does not give Executive the right to recover any damages
or equitable relief (including, but not limited to, reinstatement, back pay,
front pay, damages, and attorneys’ fees) against any of the Released Parties
based on Executive’s release of claims in this Agreement.

 

Furthermore, under this Agreement, Executive does hereby waive any and all
rights of Executive to seek or receive monetary and any other recovery, legal or
equitable, in the event that any charge which Executive files is pursued by the
EEOC (or any similar federal, state or local agency) on Executive’s behalf
arising out of or related to

 

                 Executive’s initials

 

B-5

--------------------------------------------------------------------------------


 

Executive’s employment or the termination of such employment, unless otherwise
required under applicable law that cannot be waived.

 

10.                               Mutual Non-Disclosure and Confidentiality. 
The Parties agree to keep confidential the specific terms of this Agreement, the
facts and circumstances of Executive’s employment, and the events giving rise to
this Agreement, and they shall not disclose same to any Person, except that
(a) Executive may inform Executive’s spouse, financial, tax, professional,
pastoral and legal advisors of the contents or terms of this Agreement; and
(b) the Company, Enbridge Inc. or any of its Affiliates may disclose the terms
of this Agreement, the facts and circumstances of Executive’s employment and the
facts and circumstances giving rise to this Agreement to those Persons as needed
(including to implement the terms of this Agreement).  Before sharing the
Agreement or its terms with Executive’s financial, tax and legal advisors,
Executive agrees to notify them of this confidentiality requirement.  If
Executive or the Company is required to disclose the Agreement or any other
confidential matter to others by legal or governmental or regulatory process, or
discloses the Agreement in connection with litigation between Executive and the
Company, the Party so ordered or so disclosing shall to the extent practical
under the circumstances first give notice to the other Party in order that such
other Party may have an opportunity to seek a protective order.  The Parties
shall cooperate with each other, should either decide to seek a protective order
with all costs and expenses being borne by the Party seeking such order. 
Executive represents that at all times prior to his execution of this Agreement
he has complied with the non-disclosure, confidentiality, non-disparagement,
non-solicitation and no-recruitment obligations of this Agreement and the
Employment Agreement.  In the event that Executive breaches any such
non-disclosure, confidentiality, non-disparagement, non-solicitation or
no-recruitment provisions (and, if curable, fails to cure such breach to the
satisfaction of the Company, as determined in its sole discretion, within 30
days following written notice from the Company of such breach), regardless of
whether such breach occurs before or after Executive executes this Agreement,
Executive forfeits any and all rights to the Separation Benefits.

 

11.                               No Assignment of Claims.  Executive represents
that he has not transferred or assigned, to any person or entity, any Claim
involving the Company or any other Released Party, or any portion thereof or
interest therein.

 

12.                               Binding Effect of Agreement.  This Agreement
shall be binding upon the Company and its successors and assigns, and upon
Executive and his heirs, spouse, representatives, successors and assigns.

 

13.                               Severability.  Should any provision of this
Agreement be declared or determined to be illegal or invalid by any government
agency or court of competent jurisdiction, the validity of the remaining parts,
terms or provisions of this Agreement shall not be affected and such provisions
shall remain in full force and effect.

 

                 Executive’s initials

 

B-6

--------------------------------------------------------------------------------


 

14.                               No Waiver.  This Agreement may not be waived,
modified, amended, supplemented, canceled or discharged, except by written
agreement of the Parties.  Failure to exercise and/or delay in exercising any
right, power or privilege in this Agreement shall not operate as a waiver.  No
waiver of any breach of any provision shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision, nor shall any
waiver be implied from any course of dealing between or among the Parties.

 

15.                               Entire Agreement.  This Agreement sets forth
the entire agreement between the Parties, and fully supersedes any and all prior
agreements, understandings, or representations between the Parties, whether oral
or written, between the Parties, pertaining to the subject matter of this
Agreement and Executive’s employment or termination of employment with the
Company.  No oral statements or other prior written material not specifically
incorporated into this Agreement shall be of any force and effect, and no
changes in or additions to this Agreement shall be recognized, unless
incorporated into this Agreement by written amendment, with any such amendment
to become effective as of the date stipulated in it.  Any amendment to this
Agreement must be signed by both Parties.  Executive represents and acknowledges
that in executing this Agreement, Executive does not rely on, has not relied on,
and specifically disavows any reliance on, any communications, promises,
statements, inducements, or representations, oral or written, by the Company or
its Affiliates, attorneys or agents, except as expressly contained in this
Agreement.  Executive further represents that Executive is relying on his own
judgment in entering into this Agreement.

 

16.                               Venue.  The Parties hereby agree that the
exclusive venue for any and all Disputes, controversies, suits or other
proceedings relating to or arising out of this Agreement or out of the
employment relationship shall be in the United States District Court for the
Southern District of Texas, or a state district court of competent jurisdiction
in Harris County, Texas.  Executive consents to personal jurisdiction of such
courts to adjudicate any Dispute or other controversy relating to or arising out
of this Agreement, the Employment Agreement, or Executive’s employment or
termination of employment, and Executive agrees that he shall not challenge
personal or subject matter jurisdiction in such courts.  EACH OF THE PARTIES
HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY LITIGATION,
ACTION OR OTHER PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT.

 

17.                               Twenty-One Days to Consider Offer of
Separation Benefits.  Executive shall have, and by signing this Agreement
Executive acknowledges and represents, that he has had, the opportunity to take
at least twenty-one (21) days after the date of his receipt of this Agreement to
consider whether to elect to sign it and to thereby waive and release the rights
and Claims addressed in this Agreement.  Although Executive may sign this
Agreement prior to the end of the 21-day period, Executive may not sign this
Agreement on or before the Termination Date.  In addition, if Executive signs
this Agreement prior to the end of the 21-day period, Executive shall be deemed,
by doing so, to have certified and agreed that the decision to make such
election prior to the expiration of the 21-day period of time is knowing and
voluntary and was not induced by the Company through:

 

                 Executive’s initials

 

B-7

--------------------------------------------------------------------------------


 

(a) fraud, misrepresentation, or a threat to withdraw or alter the offer prior
to the end of the 21-day period; or (b) an offer to provide different terms or
benefits in exchange for signing the Agreement prior to the expiration of the
21-day period.  Executive has been advised to consult with an attorney with
regard to his decision as to whether or not to enter into this Agreement.

 

Executive must sign and return the executed Release within sixty (60) days of
the date of his receipt of the Release on or after the Termination Date.  No
Separation Benefits shall be payable or provided by the Company unless and until
the Release has been executed by Executive, has not been revoked, and is no
longer subject to revocation by Executive.  The Separation Benefits shall be
paid or provided by the Company at the end of such 60-day period, but only if
the Release has been properly executed by Executive and is not revocable at that
time, regardless of the date on which the Release was actually executed by
Executive.  In the event that such 60-day period spans two calendar years, the
Separation Benefits will be paid in the later year.  If the conditions set forth
in the preceding sentence are not satisfied by Executive, the Separation
Benefits shall be forfeited hereunder without the necessity of any further
notice.

 

18.                               Seven Day Revocation Period.  Executive may
revoke this Agreement at any time within seven (7) days after he signs it.  To
revoke the Agreement, Executive must deliver written notification of such
revocation to the attention of President & CEO, Enbridge Inc. within seven
(7) days after the date Executive signs this Agreement.

 

19.                               Knowing and Voluntary Waiver.  Executive, by
Executive’s free and voluntary act of signing below, (a) acknowledges that he
has been given a period of twenty-one (21) days to consider whether to agree to
the terms contained herein, (b) acknowledges that he has been advised in writing
to consult with an attorney prior to executing this Agreement, (c) acknowledges
that he understands that this Agreement specifically releases and waives all
rights and claims that Executive may have under the Age Discrimination in
Employment Act, as amended, prior to the date on which Executive signs this
Agreement, and (d) agrees to all of the terms of this Agreement and intends to
be legally bound thereby.

 

This Agreement will become effective, enforceable and irrevocable on the eighth
day after the date on which it is executed by Executive (the “Effective Date”). 
During the seven-day period prior to the Effective Date, Executive may revoke
his agreement to release claims under the Age Discrimination in Employment Act
by indicating in writing to the Company his intention to revoke.  If Executive
exercises his right to revoke hereunder, Executive shall forfeit his right to
receive the Separation Benefits.

 

20.                               Executive Acknowledgment.  Executive
acknowledges that (a) he is knowledgeable and sophisticated as to business
matters, including the subject matter of this Agreement, (b) he has read this
Agreement and understands its terms and conditions, (c) he has had ample
opportunity to discuss this Agreement with his personal legal counsel prior to

 

                 Executive’s initials

 

B-8

--------------------------------------------------------------------------------


 

execution, and (d) no strict rules of construction shall apply for or against
the drafter or any other Party.

 

21.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.  Each counterpart may consist of a copy hereof
containing multiple signature pages, each signed by one Party hereto, but
together signed by both Parties.

 

22.                               Miscellaneous.  Should any provision of this
Agreement be declared or be determined by any court of competent jurisdiction to
be illegal, invalid or unenforceable, all remaining provisions of this Agreement
shall otherwise remain in full force and effect and be construed as if such
illegal, invalid, or unenforceable provision has not been included herein.

 

It is further understood and agreed that if a violation of any term of this
Agreement is asserted, the Party who asserts such violation will have the right
to seek specific performance of that term and/or any other necessary and proper
relief as permitted by law, including but not limited to, damages from any court
of competent jurisdiction, and the prevailing Party shall be entitled to recover
its reasonable costs and attorney’s fees.

 

Executive further understands and agrees that if he, or someone acting on his
behalf, files, or causes to be filed, any charge, complaint, or action in
respect of Claims released hereunder against the Company and/or any other
Released Parties, he expressly waives any right to recover any damages or other
relief whatsoever from the Company and/or other Released Parties, including
costs and attorneys’ fees.

 

23.                               Choice of Law.  This Agreement shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Texas without regard to principles of conflict of laws.

 

24.                               Defend Trade Secrets Act.  Executive is hereby
notified that in accordance with the Defend Trade Secrets Act of 2016, as it may
be amended from time to time, that, notwithstanding any provision of this
Agreement (or any other agreement with the Company regarding confidentiality) to
the contrary, Executive will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that:
(a) is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.  Executive is further notified that if Executive files a lawsuit for
retaliation against the Company for reporting a suspected violation of law,
Executive may disclose the Company’s trade secrets to Executive’s attorney and
use the trade secret information in the court proceeding if Executive files any
document containing the trade secret under seal; and (ii) does not disclose the
trade secret, except pursuant to a court order.

 

                 Executive’s initials

 

B-9

--------------------------------------------------------------------------------


 

[Signature page follows.]

 

                 Executive’s initials

 

B-10

--------------------------------------------------------------------------------


 

THIS AGREEMENT INCLUDES A RELEASE OF CLAIMS, INCLUDING A RELEASE OF CLAIMS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT.  BEFORE SIGNING THIS AGREEMENT, YOU
MAY TAKE IT HOME, READ IT, AND CAREFULLY CONSIDER IT.  IF YOU CHOOSE, DISCUSS
THIS AGREEMENT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).

 

I HEREBY ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, I
UNDERSTAND ALL OF ITS TERMS, I AM RELEASING CLAIMS, AND I AM ENTERING INTO THIS
AGREEMENT VOLUNTARILY.

 

WITNESS:

 

EXECUTIVE:

 

 

 

 

 

Signature:

 

 

Signature:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

Executive’s Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENBRIDGE EMPLOYEE SERVICES, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

                 Executive’s initials

 

B-11

--------------------------------------------------------------------------------